DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: published paragraph [0185] refers to the plinth region (7) as the plinth.  It is recommended to use the same term for each feature so as to reduce confusion and ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47, 48, 54, 56, 60 and 62-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ahn (US 2011/0225837).
As for claims 47, 48, 54, 56, 60, 62 and 63, Ahn shows a laundry dryer comprising: a cabinet including a plinth portion defining an inner plinth volume internal to the cabinet (fig. 1, volume behind 150); a first door arranged in the plinth portion of the cabinet (150); a drum rotatably supported in the cabinet (110); a duct defining a flow passage for process air exiting the drum (215, fig. 2); a filter assembly (300) positioned in a duct section located in the inner plinth volume so as to filter process air flowing therein (fig. 2), the filter assembly being at least partly located behind the first door and including: a frame (fig. 3) defining an inner frame volume and having a frame shape (fig. 3); a filter supported by the frame and defining a first filtering surface (332, fig. 3); a cleaning device having a slidable wiper having a wiper shape mating the frame shape of the inner frame volume and a fluff collector (410), the cleaning device being positionable within the inner frame volume and translatable with respect to the frame to cause the slidable wiper to wipe the first filtering surface (fig. 3) and to collect filtered material removed from the first filtering surface in the fluff collector (390); wherein the cabinet includes a loading/unloading aperture located above the plinth portion to allow access to the drum and a loading/unloading door to close the loading/unloading aperture (120), and the first door is a plinth door giving access to the plinth portion of the cabinet or a door accessible by opening the plinth door (150); wherein the filter assembly defines a portion of the flow passage for the process air (fig. 2); wherein the cleaning device is movable in a wiping direction between a resting position in which the slidable wiper and fluff collector are located at a bottom of the frame, and an end position in which the fluff collector is located at an upper part of the frame (fig. 3, wiper up away from the fluff collector or down with the fluff collector); further comprising: an actuator (420, [0098]) configured to translate the cleaning device relative to the frame, the actuator being remote from the filter assembly (420, remote from 332); and a connector operably connecting the actuator to the cleaning device such that movements of the actuator are transformed in translating movement of the wiper (328, [0087]); wherein the cabinet includes a loading/unloading aperture to allow access to the drum and a loading/unloading door to close the loading/unloading aperture (110, 120), an inlet of the duct being formed on a rim surface of the loading/unloading aperture (300, fig. 1), and wherein the actuator is located at the inlet (fig. 2).
As for claim 64, Ahn shows a method to clean a filter assembly in a laundry dryer, wherein the laundry dryer comprises: a cabinet including a plinth portion defining an inner plinth volume internal to the cabinet (fig. 1, volume behind 150); a first door arranged in the plinth portion of the cabinet (150, fig. 1); a drum rotatably supported in the cabinet (110); a duct defining a flow passage for process air exiting the drum(300); a filter assembly positioned in a duct section located in the inner plinth volume so as to filter process air flowing therein, the filter assembly being at least partly located behind the first door (300, fig. 2); said filter assembly including: a frame defining an inner frame volume and having a frame shape (fig. 3); a filter supported by the frame and defining a first filtering surface (332); a cleaning device positioned within the inner frame volume for cleaning the first filtering surface including a wiper having a shape mating the frame shape of the inner frame volume (410); the method including: opening the first door in order to access the wiper (150 removed); sliding the wiper so as to wipe the first filtering surface (fig. 3); collecting, while sliding, filtered material present in the first filtering surface in a fluff collector of the wiper (390).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 49-52, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Kim (US 8,789,287).
Ahn discloses the claimed invention except for the first door is a rotatable about a first door axis; wherein the filter assembly is rotatably mounted about a filter assembly axis; wherein opening the first door comprises rotating the first door around a horizontal axis; rotating the filter assembly around a filter assembly axis; wherein the filter assembly axis is parallel to the first door axis; wherein the filter assembly axis is coincident with the first door axis.  Kim teaches the first door is a rotatable about a first door axis (613, fig. 2b, leftmost cover position); wherein the filter assembly is rotatably mounted about a filter assembly axis (613); wherein opening the first door comprises rotating the first door around a horizontal axis (613, fig. 2b, leftmost cover position); rotating the filter assembly around a filter assembly axis (613, fig. 2b); wherein the filter assembly axis is parallel to the first door axis (613, same axis); wherein the filter assembly axis is coincident with the first door axis (613, same axis) in order to improve access to the filer assembly for any necessary maintenance.  Ahn would benefit equally from improving access to the filer assembly for any necessary maintenance.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ahn with the first door is a rotatable about a first door axis; . 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Lee (US 2014/0182157) and Kim (US 2014/0109427), hereinafter Kim ‘427.
Ahn discloses the claimed invention except for the wiper includes one or more ribs or an edge configured to scrape the first filtering surface.  Lee teaches the wiper includes one or more ribs or an edge configured to scrape the first filtering surface (555, fig. 8) because a simple substitution of one known element for another to obtain predictable results.  In this case, bristles provide the scraping function as opposed to an edge, but both techniques are known and used in the filter cleaning art as demonstrated by fig. 4 of Kim ‘427.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an edge configure to scrape the filtering surface for bristles because both techniques are well known to one of ordinary skill in the art. 

Allowable Subject Matter
Claims 53, 55, 57, 59, 61, 65-68, 71 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 53, 55, 57, 59, 61, 65-68, 71 and 72 include allowable subject matter because they are drawn to the novelty in applicant’s invention which involves a filter cleaning unit that fits the filtering unit like a glove such that removing the filter cleans the filter.  Prior art could not be found to employ this highly useful approach to cleaning a laundry dryer lint filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762